EXAMINER’S COMMENTS
Claims 1, 5-15 and 19-20 presented in the amendment filed on 6/7/2022 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: 
None of the cited prior art alone or in combinations teaches a facial covering formed from a single sheet of material, wherein the facial covering comprises: a facial coverage region for covering part of a face of a wearer; and two lateral regions for holding the facial coverage region in place on the wearer; wherein each lateral region comprises an ear retainer and an extending section, wherein the extending section comprises a plurality of slits disposed such that the extending section is capable of elastic extension between the ear retainer and the facial coverage region a dimension of the extending section from the ear retainer to the facial coverage region, wherein there is a repeating pattern of slits in the extension direction, and wherein the repeating pattern comprises a first element and a second element different from the first element, wherein the first element and the second element alternate. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563.  The examiner can normally be reached on Monday-Friday 8 am-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/Primary Examiner, Art Unit 3732